Title: From Thomas Jefferson to Benjamin Harrison, 24 November 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
November 24th 1780.

I received yesterday evening a Letter from General Nelson dated Rich neck november 22nd at half after five P.M. inclosing a note by which we learn that the vessels of the enemy were all under way except one which was getting under way, and the whole standing out for the Capes. This event tho’ relieving us in a certain degree by opening again the door of our commerce and also by putting it in our power to avail ourselves of the whole resources of our country, seems yet to call for an increase rather than abatement of military preparation. Shou’d those now leaving us proceed to reinforce the hostile army already in the south: shoud the same be the object of a new embarkation said on good authority to be preparing in New york; we shall but too probably and speedily see our retreating enemy treading back their footsteps and menacing this country with a force to which the southern states have yet seen nothing equal. South Carolina and Georgia we are to consider as weighing nothing in our scale. N. Carolina has been exhausted by the ravages of two armies. On this state therefore rests the weight of the opposition; and it is infinitely important that our efforts be such as to keep the war from our own country. Nor does it seem that we have a moment to lose, should the enemy be disposed to lose no time on their part. Men to form a permanent army, clothing, covering, arms, subsistance, transportation and money are to be provided. We have left no measure unessayed for procuring supplies of these different kinds as far as the circumstances of our country wou’d admit. Of tents we have a tolerable prospect; and better hopes of supplies of arms than we some time ago entertained. We shall press them forward with unremitting endeavours. Our country affords sufficient subsistance and we are in a train of obtaining it so far as the late powers given by the Legislature extended and the advanced season of the year permits. But these went to one or two articles only. Cloathing, blankets, and transportation are objects of immense  difficulty, and money is necessary to set every wheel in motion.
I thought it my duty so soon as the motives of the enemy indicated the point to which our efforts would probably be called to suggest to the General Assembly these several matters, not doubting but they will give them all the attention they deserve and adopt such measures as in their wisdom shall appear best calculated for making effective opposition wherever the enemy may think proper to shew themselves. The inclosed papers on the same subject from Major Genl. Green, appointed to take command of the southern army, I beg leave to lay before the General Assembly, and am with every sentiment of esteem and respect, sir, Your most obedient and most hble. servant,

Th: Jefferson

